

EXHIBIT 10.63

NON-COMPETE/NON-SOLICITATION AGREEMENT




This Accountabilities NON-COMPETE AND NON-SOLICITATION AGREEMENT (the
“Agreement”) is made and entered into as of this 5th day of December, 2005, by
and between STRATUS SERVICES GROUP, INC., a Delaware company (“Stratus”) and
ACCOUNTABILITIES, INC., a Delaware corporation (“Accountabilities”), and the
respective affiliates, officers, directors and/or principals of each of Stratus
and Accountabilities.


RECITALS:


WHEREAS, Accountabilities and Stratus have executed an Asset Purchase Agreement
(“Asset Purchase Agreement”) whereby Accountabilities has purchased certain
assets related to the ongoing clerical and light industrial staffing business of
Stratus at the offices located in Bellflower, California and West Covina,
California (the “Purchased Assets”); and


WHEREAS, Accountabilities and Stratus are currently parties to a certain
Outsourcing Agreement, as amended, which clarifies certain non-competition and
non-solicitation provisions among the parties; and


WHEREAS, Accountabilities possesses substantial information and knowledge
regarding the Purchased Assets; and


WHEREAS, the parties desire to enter into an agreement whereby Accountabilities
acknowledges its obligations under the Outsourcing Agreement, and reaffirms same
except as amended hereby.


NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:


Confidentiality and Trade Secrets


Accountabilities acknowledges that it has had access to confidential information
concerning Stratus’ business and clients relating thereto, including their
business affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides
Accountabilities with a competitive edge and none of which is readily available
except to Stratus.


Accountabilities further acknowledges that it has had access to the names,
addresses, telephone numbers, qualifications, education, accomplishments,
experience, availability, resumes and other data regarding persons who have
applied or been recruited for temporary or permanent employment relating to the
Stratus’ business, as well as job order specifications and the particular
characteristics and requirements of persons generally hired by a client,
specific job listings, mailing lists, computer runoffs, financial and other
information, all of which provides Accountabilities with a competitive edge and
none of which is readily available except to Stratus.

1

--------------------------------------------------------------------------------





Accountabilities agrees that all of the foregoing information regarding Stratus’
business and all clients and employees related thereto constitutes valuable and
proprietary trade secrets and confidential information of Stratus (hereafter
“Confidential Information”).


Non-Competition Agreement


Accountabilities agrees that it will not, during the three (3) year period
commencing with the Effective Date of the Asset Purchase Agreement (“Restrictive
Period”) service, solicit, compete in the geographic area or deal with any
customers or future customers of Stratus’ existing nationwide customers and
accounts that operate in the geographic area of the CA Branch Offices.


Non-Disclosure Agreement


Accountabilities agrees that except as directed by Stratus, it will not at any
time use for any reason or disclose to any person any of the Stratus
Confidential Information or permit any person to examine and/or make copies of
any documents which may contain or are derived from Confidential Information,
whether prepared by Stratus or otherwise, without the prior written permission
of Stratus.


No Adequate Remedy at Law


Accountabilities acknowledges and agrees that any breach or threatened breach by
of this Agreement by Accountabilities would cause immediate and irreparable
injury to Stratus and that money damages alone would not provide an adequate
remedy in the event Accountabilities breaches any of the above covenants.
Accordingly, Accountabilities agrees that Stratus shall have the right to seek
and obtain an injunction to enjoin any such breach by Accountabilities without
the requirement of the posting of a bond and, if Stratus shall institute any
action or proceeding to enforce those covenants, Accountabilities hereby waives
and agrees not to assert the claim or defense that Stratus has an adequate
remedy at law. The foregoing shall not prejudice Stratus’ right to require
Accountabilities to account for and pay over to Stratus the amount of any
damages incurred by Stratus as a result of any such breach.


Scope and Duration


It is expressly understood and agreed that Stratus and Accountabilities consider
the restrictions contained in this Agreement to be reasonable and necessary for
the purposes of preserving and protecting the goodwill, legitimate business
interests, and proprietary trade secrets and confidential information of
Stratus. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or to be overbroad as to geographic
area, or time, or with respect to a particular scope of commerce, or to be
otherwise unenforceable, the parties intend for the restrictions set forth above
to be modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.





2

--------------------------------------------------------------------------------



Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns, except that neither
party may assign its obligations hereunder without the prior written consent of
the other parties hereto; provided, however, that either party may assign its
rights hereunder to a subsidiary or affiliate, provided that the party assigning
shall remain liable for its obligations hereunder. Any assignment in
contravention of this provision shall be null and void. No assignment shall
release either party from any obligation or liability under this Agreement.


Entire Agreement; Amendment


This Agreement, the Asset Purchase Agreement, of even date herewith, all
schedules and exhibits thereto and hereto, and all agreements and instruments to
be delivered by the parties pursuant hereto represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior oral and written, and all contemporaneous oral
negotiations, commitments and understandings between such parties. The parties,
by the consent of their respective Boards of Directors, Members or officers
authorized by such Boards, may amend or modify this Agreement, in such manner as
may be agreed upon, by a written instrument executed by both parties.
 
Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.
 
Section Headings


The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


Severability


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.



3

--------------------------------------------------------------------------------



Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which, when taken together, shall be one and
the same document.




STRATUS SERVICES GROUP, INC.




By:  /s/ Joseph J. Raymond
Joseph J. Raymond
Chairman and CEO






ACCOUNTABILITIES, INC.




By: /s/ Allan Hartley
Name: Allan Hartley
Title: President
 
4

--------------------------------------------------------------------------------



